1    MARGOLIN & LAWRENCE
2    ALLISON B. MARGOLIN (SBN 222370)
     J. RAZA LAWRENCE (SBN 233771)
3    MARGOLIN & LAWRENCE
     8484 Wilshire Blvd. Ste. 440
4
     Beverly Hills, CA 90211
5    Telephone:     (323) 653-9700
     Facsimile:     (323) 653-9709
6

7                                   UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9

10
      UNITED STATES OF AMERICA,                    No. 6:15-MJ-0067-MJS
11
                            Plaintiff,             ORDER
12
               v.
13
      THOMAS RICHARD SOLIS,
14
                            Defendant.
15

16

17

18
                                          ORDER
19

20            For good cause shown, the court ORDERS that the January 28, 2020, Probation Review

21   Hearing in United States v. Solis, 6:15-MJ-0067-MJS, be vacated and rescheduled for July 10,
22   2019, at 10:00 a.m., with video conference from Los Angeles approved.
23

24
     IT IS SO ORDERED.
25

26
     Dated:         July 9, 2019
27                                                   UNITED STATES MAGISTRATE JUDGE
28
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     -2-
